Citation Nr: 0812565	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-25 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the shoulders, hands, and fingers, to include as secondary to 
service-connected osteoarthritis of the left hip and left 
knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left hip and left knee for 
the period between March 17, 2003, to May 25, 2004.

3.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left hip on or after May 
25, 2004.

4.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left knee on or after May 
25, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  That decision granted service 
connection for osteoarthritis of the left hip and left knee 
and assigned a noncompensable evaluation effective from March 
14, 2003.  The August 2003 rating decision also denied 
service connection for osteoarthritis of the shoulders, 
hands, and fingers.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

Pursuant to an October 2007 motion and the Board's granting 
thereof in December 2007, this case has been advanced on the 
Board's docket under 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this case must again be remanded.  In this 
regard, the Board observes that in January 2008, the AMC sent 
the veteran a development letter in connection with the 
December 2007 Board remand which contained information 
pertaining to VA's duty to notify and also the 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) notice 
information.  In February 2008, the January 2008 AMC letter 
was returned to the AMC as undeliverable.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the burden is upon VA to demonstrate that notice was sent to 
the claimant's last address of record.  Hyson v. Brown, 5 
Vet. App. 262 (1993).  The Board observes that the veteran 
has provided several addresses to VA.  Importantly, a July 
2005 report of contact from the veteran's representative 
reflected that the veteran's last address of record is 
different from the address to which the AMC sent the 
development letter in January 2008.  Moreover, the Board 
notes that it appears that the veteran's compensation and 
pension award payments are going to the same address as 
listed on the July 2005 report of contact.  As there appears 
to be another address of record for the veteran, the Board 
finds that the AMC should make additional attempts to locate 
the veteran and fulfill the directives of the December 2007 
Board remand.  

Further, the Board's December 2007 remand ordered, in part, 
examinations for the veteran's claims on appeal.  However, 
there is no indication from the January 2008 development 
letter or other documentation in the claims file that VA 
examinations were ordered in connection with the veteran's 
appeal.  The Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  As such, the AMC must ensure on remand 
that VA examinations are scheduled in connection with his 
claims.  Further, the veteran still needs to be apprised of 
the regulation change effective October 10, 2006, for 
38 C.F.R. § 3.310.  The December 2007 Board remand is 
reproduced below.

As noted previously in the December 2007 Board remand, the 
Board notes that the veteran was afforded a VA examination in 
May 2003 in connection with his claim for service connection 
for osteoarthritis of the shoulders, hands, and fingers.  The 
May 2003 VA examiner diagnosed the veteran with arthritis of 
the bilateral shoulders and osteoarthritis of the hands and 
fingers.  He also commented that the arthritis in the 
veteran's shoulders and hands was not related to his original 
injury in service.  As such, the May 2003 VA examiner 
addressed the issue of whether the veteran's current 
osteoarthritis of the shoulders, hands, and fingers was 
directly related to his military service.  However, the 
veteran has claimed that the disorder is secondary to his 
service-connected osteoarthritis of the left hip and left 
knee, and the May 2003 VA examiner did not address this 
contention.  Therefore, the Board finds that a VA examination 
and clarifying medical opinion is necessary for the purpose 
of determining the nature and etiology of any and all 
osteoarthritis of the shoulders, hands, and fingers that may 
be present.

Moreover, during the pendency of this appeal, the provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006.  The new provisions require that service connection not 
be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995) (when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected for that degree of aggravation), the new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  However, the veteran has not been notified 
of this amendment.  Therefore, the Board finds it necessary 
to remand the veteran's claim so that the RO may address in 
the first instance the applicability of these revisions to 
the claim.

In addition, the Board notes that the veteran was afforded a 
VA examination in May 2003 in connection with his claim for 
service connection for osteoarthritis of the left hip and 
left knee.  Following the grant of service connection by the 
RO in an August 2003 rating decision, the veteran expressed 
his disagreement with the disability evaluation assigned his 
service-connected osteoarthritis of the left hip and left 
knee.  The veteran subsequently submitted a statement in 
January 2005 in which he contended that those disabilities 
had worsened since the May 2003 VA examination.  Generally, 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
a current VA examination is in order to assess the current 
severity and manifestations of the veteran's service- 
connected osteoarthritis of the left hip and left knee.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date.  As the 
claim is being remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), an explanation as to the 
type of evidence that is needed to establish an effective 
date should also be included.

Additionally, the Board notes that after the December 2007 
Board remand, the Court issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).  
However, in this case, the Board notes that the veteran has 
not been adequately provided such notice, and thus, the case 
must also be remanded for proper notice pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The AMC must make additional attempts 
to locate the veteran.  The Board observes 
that a July 2005 report of contact from 
the veteran's representative reflected 
that the veteran's last address of record 
is different from the address to which the 
AMC sent the development letter in January 
2008.  Moreover, the Board notes that it 
appears that the veteran's compensation 
and pension award payments are going to 
the same address as listed on the July 
2005 report of contact.  It should be 
clearly documented in the record that the 
copies of the development letter issued in 
connection with this remand and the 
requests for VA examinations in connection 
with this appeal were sent to the 
veteran's last known address of record.  

2.  The AMC should send the veteran a 
notice letter in connection with his 
claims for service connection for 
osteoarthritis of the shoulders, hands, 
and fingers and for a higher initial 
evaluation for his service-connected 
osteoarthritis of the left hip and left 
knee.  The letter should (1) inform him of 
the information and evidence that is 
necessary to substantiate the claims; (2) 
inform him about the information and 
evidence that VA will seek to provide; (3) 
inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in his 
possession that pertains to the claims.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the letter should contain 
information that addresses Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In 
particular, the letter should advise the 
veteran that, to substantiate an increased 
rating claim, the veteran must provide, or 
ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life.  Further, the 
veteran should be informed that if the 
Diagnostic Code under which he is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the veteran 
demonstrating a noticeable worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant.  Regarding the veteran's claim 
for an increased rating for osteoarthritis 
of the left hip, the veteran should be 
informed that the potentially applicable 
diagnostic codes are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, and 5250-
5255.  Regarding the veteran's claim for 
an increased rating for osteoarthritis of 
the left knee, the veteran should be 
informed that the potentially applicable 
diagnostic codes are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, and 5256-
5263.  Additionally, the veteran must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, as 
is also outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
notice must also provide examples of the 
types of medical and lay evidence that the 
veteran may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation, e.g. competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any osteoarthritis of the 
shoulders, hands, and fingers that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the May 2004 
private medical opinion and medical 
literature.  The examiner should comment 
on whether it is at least as likely as not 
that the veteran's current osteoarthritis 
of the shoulders, hands, and fingers was 
caused by or permanently aggravated by his 
service-connected osteoarthritis of the 
left hip and left knee or is otherwise 
related to his military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
osteoarthritis of the left hip and left 
knee.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the veteran's service- connected left 
hip and left knee disability.  The 
examiner should report all signs and 
symptoms necessary for rating the 
veteran's disability under the rating 
criteria.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should also 
be noted, as should any additional 
disability due to these factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the version of 38 C.F.R. § 
3.310 that became effective on October 10, 
2006.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



